Exhibit 10.1




Wausau Paper Corp.

2008 Equity Incentive Compensation Plan







An individual officer’s grant at each tier will vest upon the Company’s
achievement of Targeted Levels of Return on Capital Employed for such tier and,
with respect to the restricted stock units, the satisfaction of minimum service
criteria.  The maximum potential award for the CEO, CFO, and each of the named
executive officers is the cumulative award payable under each of Tiers I, II,
and III.




 

Tier I (3%*)

Tier II (8%*)

Tier III (13%*)

CEO

Restricted stock units equal

Options (100 shares

Restricted stock units equal

 

to 35% of base salary(1)

per $1,000 base salary)(2)

to 30% of base salary(1)

    

CFO

Restricted stock units equal

Options (100 shares

Restricted stock units equal

 

to 30% of base salary(1)

per $1,250 base salary)(2)

to 25% of base salary(1)

    

Executive Vice President,

Restricted stock units equal

Options (100 shares

Restricted stock units equal

Administration

to 30% of base salary(1)

per $1,250 base salary)(2)

to 25% of base salary(1)

    

Executive Vice President,

Restricted stock units equal

Options (100 shares

Restricted stock units equal

Specialty Products

to 30% of base salary(1)

per $1,250 base salary)(2)

to 25% of base salary(1)

    

Senior Vice President,

Restricted stock units equal

Options (100 shares

Restricted stock units equal

Towel & Tissue

to 30% of base salary(1)

per $1,250 base salary)(2)

to 25% of base salary(1)




 * Targeted Levels of Return on Capital Employed.  For purposes of this plan,
Targeted Levels of Return on Capital Employed is determined by excluding base
gains from timberland sales and adjusting for other extraordinary items (which
may include, for example, facility closure charges or other similar items).

(1) Number of shares determined by closing price of Company stock on last
business day preceding date of grant.

(2) Exercise price equal to closing price of Company stock on date of grant.






